DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, species B in the reply filed on 08/18/2022 is acknowledged.
Claims 5-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “TV” in fig. 1-2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laby et al. (US 2018/0071492 A1).
Regarding claim 1 Laby discloses (fig. 38A-39E) a system 1100 for delivering a prosthetic heart valve device 1106 for implantation at a native heart valve of a patient (see [0204]), the system comprising: 
an elongated catheter body 1124 (see fig. 39A and [0205]); 
a delivery capsule 1104 coupled to the elongated catheter body 1124 (see fig. 39A) and configured to contain the prosthetic heart valve device (see fig. 38A-38D and [0205]), wherein: the delivery capsule 1104 is configured to be hydraulically driven (see [0206]) between a containment configuration (configuration of fig. 38A and 39A) for holding the prosthetic heart valve device 1106 and a deployment configuration (configuration of fig. 38E and 39B) for deploying at least a portion of the prosthetic heart valve device 1006, the delivery capsule 1104 includes a housing (portion of 1104 covering 1116; see fig. 38C-38E and 39A-39B) and a platform 1122 that define, at least in part, a deployment chamber 1116 (see fig. 39A-B and [0205]); and 
an expandable member 1118 coupled to the elongated catheter body 1124 (see fig. 39A and [0205]) and distal to the delivery capsule 1104 (see fig. 39A), wherein the expandable member 1118 is configured to urge the delivery capsule towards the containment configuration and resheathe at least a portion of the prosthetic heart valve device when fluid is at least partially drained from the deployment chamber 1116 while fluid is delivered to the expandable member 1118 (see fig. 39D and [0208], [0209], [0211]).
Regarding claim 2 Laby further discloses (fig. 38A-39E) the delivery capsule 1104 is configured to substantially prevent translation of the prosthetic heart valve device 1106 relative to the elongated catheter body 1124 while the prosthetic heart valve device is at least partially resheathed. The language “the delivery capsule is configured to substantially prevent translation of the prosthetic heart valve device relative to the elongated catheter body while the prosthetic heart valve device is at least partially resheathed” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Laby meets the structural limitations of the claim, and the delivery capsule is capable of substantially preventing translation of the prosthetic heart valve device relative to the elongated catheter body while the prosthetic heart valve device is at least partially resheathed. When the heart valve is reseathed, the deliver capsule 1104 mover over the heart valve as the heart valve remains stationary (see fig. 39C-39D and [0208], [0209], [0211]).
Regarding claim 4 Laby further discloses (fig. 38A-39E) the expandable member 1118 is a balloon (see [0205]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Laby in view of Deem et al. (US 2013/0231735 A1).
Regarding claim 3, Laby discloses the claimed invention substantially as claimed, as set forth above for claim 1. Laby further discloses (fig. 38A-39E) the delivery capsule 1104 further comprises a containment chamber (portion of 1104 containing valve 1106; see fig. 38A and 39A) configured to contain the prosthetic heart valve device (see fig. 38A and 39A and [0205]), and wherein the containment chamber (portion of 1104 containing valve 1106) is separated from the deployment chamber 1118 by the platform 1112 (see fig. 39A).
Laby is silent regarding the containment chamber is fluidically sealed from the deployment chamber via the platform.
However Deem, in the same field of endeavor, teaches (fig. 6) of a hydraulic system for delivering a prosthetic heart valve comprising a delivery capsule (275+284) includes a housing 284 and a platform 340 (see [0116] and fig. 6) that define, at least in part, a deployment chamber 412 (see [0122] and fig. 6), a containment chamber 400 configured to contain the prosthetic heart valve device 150 (see [0122] and fig. 6), wherein the containment chamber is fluidically sealed from the deployment chamber 412 (see [0122]) via the platform 340 (seal 342, see [0117] and [0122]).
To provide the device of Laby with a seal on the platform to fluidically seal the containment chamber from the deployment chamber would have been obvious to one of ordinary skill in the art, in view of the teachings of Deem, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that seal used in Deem would allow the device of Laby to still deploy the heart vlave while preventing fluid from entering the body of the patient. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grewe (US 2007/0293934 A1): teaches a device for delivering a prosthetic valve where an inflatable balloon maintains the device in the containment configuration; Hepke et al. (US 2015/0057738 A1): teaches a device for delivering a prosthetic valve where an inflatable balloon maintains the device in the containment configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771